DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 26 May 2022.  As directed by the amendment: claims 1-10 have been cancelled, and claims 11-23 have been added.  Thus, claims 11-23 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 7 June 2022, following interviews with Mark S. Bicks on 3 June 2022 and 6 June 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 11.  	A bellows accumulator, comprising: 
an accumulator housing having a gas space and a fluid space with a fluid port and a concave inner contour adjacent the fluid port; 
a separating bellows being movably arranged in the accumulator housing, having a plurality of bellows folds and separating the gas and fluid spaces from one another, a stationary open end of the separating bellows being fixed to the accumulator housing by a securer, a movable end of the separating bellows being opposite the stationary open end; 
a closure part being coupled to the movable end of the separating bellows, having a guide guiding movement of the closure part in the accumulator housing and having a seal separating fluid communication of a portion of the fluid space with the bellows folds from the fluid port in an extended end position of the separating bellows and opening fluid communication in at least some other positions of the separating bellows in the accumulator housing; and 
a dome on an end of the closure part facing the fluid port, the dome having a convex outer contour facing the fluid port, conforming to the concave inner contour and at least partially contacting the concave inner contour in the extended end position of the separating bellows.

Claim 14. 	A bellows accumulator according to claim 13 wherein the shoulder has a slope tapering in a direction away from the fluid port end position.

Claim 15. 	A bellows accumulator according to claim 11 wherein the guide of the closure part comprises a guide ring contacting an inner wall of the accumulator housing in every working position of the separating bellows.

Claim 16. 	A bellows accumulator according to claim 11 wherein the bellows folds have an outer diameter when the separating bellows is moving.

Claim 18. 	A bellows accumulator according to claim 11 wherein the bellows folds are capable of being in position opposite the extended end position.

Claim 20. 	A bellows accumulator, comprising: 
an accumulator housing having a gas space and a fluid space with a fluid port and a concave inner contour adjacent the fluid port; 
a separating bellows being movably arranged in the accumulator housing, having a plurality of bellows folds and separating the gas and fluid spaces from one another, a stationary open end of the separating bellows being fixed to the accumulator housing by a securer, a movable end of the separating bellows being opposite the stationary open end; 
a closure part being coupled to the movable end of the separating bellows, having a guide guiding movement of the closure part in the accumulator housing and having a seal separating fluid communication of a portion of the fluid space with the bellows folds from the fluid port in an extended end position of the separating bellows and opening fluid communication in at least some other positions of the separating bellows in the accumulator housing; and 
a shoulder extending radially inwardly from the accumulator housing into the fluid space, the guide engaging the shoulder in the extended end position of the separating bellows, the shoulder having a slope tapering in a direction away from the fluid port end position.

Claim 21. 	A bellows accumulator, comprising: 
an accumulator housing having a gas space and a fluid space with a fluid port and a concave inner contour adjacent the fluid port; 
a separating bellows being movably arranged in the accumulator housing, having a plurality of bellows folds and separating the gas and fluid spaces from one another, a stationary open end of the separating bellows being fixed to the accumulator housing by a securer, a movable end of the separating bellows being opposite the stationary open end; and 
a closure part being coupled to the movable end of the separating bellows, having a guide guiding movement of the closure part in the accumulator housing and having a seal separating fluid communication of a portion of the fluid space with the bellows folds from the fluid port in [[at least one extended [[when the seal engages a shoulder extending radially inwardly from and fixed on the accumulator housing and opening the fluid communication in at least some other positions of the separating bellows in the accumulator housing when the seal is disengaged with the shoulder, the seal being arranged between the guide and [[a dome on the closure part.

Claim 22. 	A bellows accumulator according to claim 21 wherein engages the shoulder in [[an extended end position of the separating bellows, the shoulder having a slope tapering in a direction away from the fluid port 

Claim 23. 	A bellows accumulator, comprising: 
an accumulator housing having a gas space and a fluid space with a fluid port and a concave inner contour adjacent the fluid port; 
a separating bellows being movably arranged in the accumulator housing, having a plurality of bellows folds and separating the gas and fluid spaces from one another, a stationary open end of the separating bellows being fixed to the accumulator housing by a securer, a movable end of the separating bellows being opposite the stationary open end; 
a closure part being coupled to the movable end of the separating bellows, having a guide guiding movement of the closure part in the accumulator housing and having a seal separating fluid communication of a portion of the fluid space with the bellows folds from the fluid port in [[at least one extended [[bellows in the accumulator housing; and 
a shoulder extending radially inwardly from and fixed on an inner surface of the accumulator housing into the fluid space having an end surface facing away from the fluid port and having an inwardly facing side surface, the end surface being engaged by the guide in an extended end position of the separating bellows, the seal engaging the side surface in the extended end position of the separating bellows.
Allowable Subject Matter
Claims 11-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753